Case 1:12-cv-02652-DLC Document 6396 Filed 03/10/20 Page 3 of 9

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re: Case No. 11-md-02296-RJ$
Consolidated Multidistrict Action

TRIBUNE COMPANY FRAUDULENT
CONVEYANCE LITIGATION

 

MARC S. KIRSCHNER, as Litigation Trustee for

 

 

 

 

 

the Tribune Litigation Trust, | Case No. 12-cv-02652-RJS
Plaintiff,
USDC SDNY
Vs DOCUMENT .
DENNIS J. FITZSIMONS, et al. ELECTRONICALLY FILED
DOC #:
Defendants. DATE FILED: 2/\3/f0Z25

 

 

 

 

 

 

ORDER GRANTING MOTION TO SUBSTITUTE APPEARANCE —
Before the Court is the Motion to Substitute the appearance of Anne E. Walsh, as pro-s¢
of record, for defendant, Estate of Patricia I, Walsh (“Defendant”) in the above referency
Having considered the Motion, the Court is of the opinion that it should be granted and

substitution of pro-se attorney is hereby approved and SO ORDERED,

poonie Me.

+ counsel
ed cases,

the

 

Richard J. Sullivan (|
United States District Court Judge for the Southern District of N

Date: f 4 (3, Ag ko |

lew York

 

 
